Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In a preliminary amendment filed 4/15/2021, claims 1-28 were canceled. Claims 29-37 are new, pending and considered in this Non-Final Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has indicated in the Application Data Sheet that the present application claims the benefit of Provisional Application 62/156,723 filed 4 May 2015.

This application is a continuation application of U.S. application no. 15/567,042 filed on 10/16/2017 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/15/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Objections
Claims 29, 33 and 34 are objected to because of the following informalities: The instant claims recite the abbreviated term “MSISDN.” However, before using this term in its abbreviated form, it should first be presented in the claims (at least in the independent claims) in its unabridged form in order to properly identify/define the term.  Appropriate correction is required.

Claim 37 are objected to because of the following informalities: The instant claims recite the abbreviated term “SMS,” “MMS,” and “USSD.” However, before using this term in its abbreviated form, it should first be presented in the claims (at least in the independent claims) in its unabridged form in order to properly identify/define the term.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the MSISDN of the mobile device." There is insufficient antecedent basis for this limitation in the claim.

Claim 32 recites the limitation “the device type of the mobile device.” There is insufficient antecedent basis for this limitation in the claim.

Claims 30-37 depend on Claim 29 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 29-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed method in claims 29-37 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 29-37.

In accordance with Step 2A, Prong One, claims 29-37, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

Receiving… a first communication indicating that a call connected from the mobile device to a destination address has disconnected and indicating that the destination address is associated with a business, wherein the first communication comprises the MSISDN of the mobile device and the destination address; 
Determining… a survey campaign associated with the business; 
Preparing… a second communication comprising a first message comprising a prompt comprising a request to answer a survey about the business and a first actionable response option configured to accept the prompt request…; and 
a second message comprising a survey based on the survey campaign, the survey comprising a plurality of actionable response options, wherein the second message is configured to be displayed… when the first actionable response option is selected on the mobile device; 
sending… the second communication to the mobile device via the MSISDN. 

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites steps for soliciting feedback related to customer service or a consumer's overall experience, which is a business relation for improving advertising, marketing or sales activities. Therefore, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “a server operably connected to a mobile operator network;” and “mobile device;” for receiving/transmitting data (e.g. “receiving… a first communication indicating that a call connected from the mobile device to a destination address has disconnected and indicating that the destination address is associated with a business, wherein the first communication comprises the MSISDN of the mobile device and the destination address;” “sending… the second communication to the mobile device via the MSISDN;” etc.); processing data (e.g. “determining… a survey campaign associated with the business;” “preparing… a second communication comprising a first message comprising a prompt comprising a request to answer a survey about the business and a first actionable response option configured to accept the prompt request…;” etc.); storing data; displaying data (e.g. “wherein the second message is configured to be displayed on the screen of the mobile device;” “wherein the first message is configured to be displayed on a screen of the mobile device;” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite the additional elements – “a server operably connected to a mobile operator network;” and “mobile device.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of prompting a mobile device user to provide feedback after a triggering event) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at paragraph 0038, that “The service is preferably used with a mobile phone, but can also be used with other devices that can be configured to make phone calls. For example, tablets and other computers that include Skype or Google Voice can be utilized with the services.” As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 30-37 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jaggi et al. (US Application Publication, 2017/0004517, hereinafter referred to as Jaggi) in view of Schubert (US Application Publication, 2013/0124257).

As per Claim 29, Jaggi discloses a computer-implemented method for automatically sending a message to a mobile device after a call from the mobile device to a destination address has disconnected, wherein the destination address is associated with a business, the method comprising: 

b)	determining, at the server, a survey campaign associated with the business (Jaggi: ¶0029 and 0030: An administrator selects a survey associated with a merchant’s good or service with a list of questions and a set of predetermined answers to the list of questions.); 

c)	preparing, at the server, a second communication comprising a first message comprising a prompt comprising a request to answer a survey about the business and a first actionable response option configured to accept the prompt request, wherein the first message is configured to be displayed on a screen of the mobile device (Jaggi: ¶0041-0043: A survey message is sent to each user. The survey message is a link sent via a text message, an instant message, an email message, etc. The survey message is sent via mobile push notification. A user initiates the survey using the survey app by selecting a button to take the survey. See ¶0029 where the survey is associated with a merchant’s good or service.); and 

d)	a second message comprising a survey based on the survey campaign, the survey comprising a plurality of actionable response options, wherein the second message is configured to be displayed on the screen of the mobile device when the first actionable response option is selected on the mobile device; sending, from the server, the second communication to the mobile device via the MSISDN (Jaggi: ¶0041-0043 and 0046: A user initiates the survey using the survey app by selecting a button to take the survey. A user responds to a survey question by selecting a predetermined answer of the set of predetermined answers displayed on the screen of the app or web application (if the user chooses not to utilize the app). The user utilizes a communication device (device with a phone number) to send responses to the administrator) to send responses. Examiner notes that one of ordinary skill in the art would understand that MSISDN is merely a phone number that identifies a device.). 

Jaggi does not explicitly disclose, however Schubert discloses:

a)	receiving, at a server operably connected to a mobile operator network, a first communication indicating that a call connected from the mobile device to a destination address has disconnected and indicating that the destination address is associated with a business, wherein the first communication comprises the MSISDN of the mobile device and the destination address (Schubert: ¶0025, 0034 and 0074: A customer may initiate a contact with sales or support staff of a business through communication channels including a telephone, text messaging, etc. See ¶0074 in example 4 and Fig. 11, where after the consumer interaction with the business (e.g. a phone call to the business), it triggers the sending of a survey campaign. See networks and phone communication channels in ¶0025-0026. Examiner notes that one of ordinary skill in the art would understand that MSISDN is merely a phone number that identifies a device.); 

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed
invention to combine Jaggi with Schubert’s system for evaluating sentiments in response to a consumer’s interaction with a company because the references are analogous/compatible since each is directed toward features for evaluating customer experience and feedback, and because incorporating Schubert’s system for evaluating sentiments in response to a consumer’s interaction with a company in Jaggi would have served Jaggi’s pursuit of improving agent interactions through sensing sentiments (See Jaggi, ¶0101-0102); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 30, Jaggi in view of Schubert discloses the method of claim 29, wherein the second communication is configured to launch a remote application on the mobile device (Jaggi: ¶0041-0046: A survey message communication is sent to a user with a link to launch a survey app. A user uses a survey app launched on their mobile device to respond to the list of questions in a survey.).

As per Claim 31, Jaggi in view of Schubert discloses the method of claim 29, further comprising receiving, at the server, a third communication comprising a selected actionable response option selected from the plurality of actionable response options of the survey (Jaggi: ¶0041-0043 and 0046: A user initiates the survey using the survey app by selecting a button to take the survey. A user responds to a survey question by selecting a predetermined answer of the set of predetermined answers displayed on the screen of the app or web application (if the user chooses not to utilize the app). See flow of communication from user’s device to the server in Fig. 2).

As per Claim 32, Jaggi in view of Schubert discloses the method of claim 29, further comprising receiving, at the server, the device type of the mobile device (Jaggi: ¶0043: The survey app saves device information including model number and operating system type.).

As per Claim 33, Jaggi in view of Schubert discloses the method of claim 29.

Jaggi does not explicitly disclose; however, Schubert discloses further comprising determining, at the server, whether the MSISDN is stored in an opt-out database operably connected to the server (Schubert: Fig. 15 and ¶0084: A database stores information associated with contacts, such as contacts that have opted out of marketing communication with the business.).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Jaggi with Schubert’s system for determining consumer parameters of a survey because the references are analogous/compatible since each is directed toward features for evaluating customer experience and feedback, and because incorporating Schubert’s system for determining consumer parameters of a survey in Jaggi would have served Jaggi’s pursuit of establishing criteria for users targeted for a survey (See Jaggi, ¶0035); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 34, Jaggi in view of Schubert discloses the method of claim 29.

Jaggi does not explicitly disclose; however, Schubert discloses further comprising determining, at the server, a number of surveys previously sent from the server to the MSISDN (Schubert: ¶0047: The conversion rate factor is a measure of the customer's interactions with outbound communications from the company to the customer. The scoring module can analyze the number of times the customer responded to surveys. See networks and phone communication channels in ¶0025-0026. Examiner notes that one of ordinary skill in the art would understand that MSISDN is merely a phone number that identifies a device.).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Jaggi with Schubert’s system for determining consumer parameters of a survey because the references are analogous/compatible since each is directed toward features for evaluating customer experience and feedback, and because incorporating Schubert’s system for determining consumer parameters of a survey in Jaggi would have served Jaggi’s pursuit of establishing criteria for users targeted for a survey (See Jaggi, ¶0035); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 35, Jaggi in view of Schubert discloses the method of claim 29, further comprising receiving, at the server, a third communication comprising an indication that a negative response to the request was selected on the mobile device (Jaggi: ¶0034, 0038-0039 and 0048: Each predetermined answer of the set of predetermined answers of a survey corresponds to a sentiment. For example, each survey question includes five predetermined answers, each listing a sentiment: very unsatisfied, unsatisfied, somewhat satisfied, satisfied, and very satisfied. It can then be determined which responses have negative sentiments.).

As per Claim 36, Jaggi in view of Schubert discloses the method of claim 29, further comprising sending, from the server, a third communication comprising a third message comprising a… survey, the survey comprising a second plurality of actionable response options, and a third command to display the third message on the screen of the mobile device (Jaggi: ¶0041-0043 and 0046: A user initiates the survey using the survey app by selecting a button to take the survey. A user responds to a survey question by selecting a predetermined answer of the set of predetermined answers displayed on the screen of the app or web application (if the user chooses not to utilize the app). See flow of communication from user’s device to the server in Fig. 2).

Jaggi does not explicitly disclose; however, Schubert discloses a second survey (Schubert: ¶0047 and 0051: A user is sent a survey to complete about a company’s products or services. The scoring module can analyze the number of times the customer responded to surveys. Examiner notes that, since there are metrics calculating the number of times a customer has completed a survey, then more than one survey can be sent to a customer.).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed
invention to combine Jaggi with Schubert’s system for evaluating sentiments in response to a consumer’s interaction with a company because the references are analogous/compatible since each is directed toward features for evaluating customer experience and feedback, and because incorporating Schubert’s system for evaluating sentiments in response to a consumer’s interaction with a company in Jaggi would have served Jaggi’s pursuit of improving agent interactions through sensing sentiments (See Jaggi, ¶0101-0102); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 37, Jaggi in view of Schubert discloses the method of claim 29, wherein the first survey message comprises a format selected from the group consisting of binary SMS, flash SMS, MMS, standard SMS, USSD notification, and email (Jaggi: ¶0089-0090: A user initiates the survey using the survey app by selecting a button to take the survey with the user devices. User devices are phones that send or receive SMS, MMS and email.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Marisco et al. (US 2013/0048710): Disclosed are methods, systems and computer program products for surveying a user using a scan-able information encoded graphic image, such as a bar code or a quick response (QR) code. In one embodiment, a mobile communication device such as a smartphone, tablet computer or other mobile computer is adapted to include a survey client module for scanning and communicating QR code information. QR code scanning is accomplished by a camera module that is associated with the smartphone or other mobile computing device. The survey client module communicates the scanned QR code information to an associated server application for collecting, processing and reporting survey data. The information encoded in the QR code includes information that is sufficient to identify a client entity (e.g., a local retailer or merchant) and a survey response.
Hirsch et al. (US 2012/0084120): A reply of a survey responder is evaluated. A verbal response to a survey is received and a corresponding audio file is encoded. One or more evaluators are given access to both the audio file and a questionnaire including a question regarding a disposition of a survey responder. The evaluators select from a plurality of predefined answers to the question. A report is created based on the selected answers of the evaluators.

Medin et al. (US 2014/0156992): In some implementations, a computing device may download a campaign from a server. The campaign may include a trigger and one or more actions associated with the trigger. In response to detecting that the trigger occurred, the computing device may perform the one or more actions associated with the trigger. The trigger may comprise an event that occurs at the computing device or a short message service (SMS) message that originates from the server.

Aggarwal et al. (US 2014/0229614): Described systems, tools, and techniques are adapted for enhanced UC data capture, analysis, and reporting; enhanced UC monitoring services; and a user survey service that can be used for conducting user surveys related to UC services. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683